Citation Nr: 1012667	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  07-00 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability as a result of service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to 
November 1987 and from May 1989 to February 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, 
the Veteran's claim of entitlement to service connection for 
a TDIU must be remanded for additional development.  Such 
remand is necessary to ensure that there is a complete 
record upon which to decide the Veteran's claim so that she 
is afforded every possible consideration.

Total disability exists when there is impairment of mind or 
body sufficient to render it impossible for the average 
person to follow a substantially gainful occupation.  
38 C.F.R. §§ 3.340, 4.15 (2009).  A TDIU may be assigned 
when the Veteran satisfies two requirements.  First, the 
Veteran must meet a minimum percent rating.  38 C.F.R. 
§ 4.16(a) (2009).  If she has one service-connected 
disability, it must be rated at 60 percent or more.  If she 
has two or more service-connected disabilities, at least one 
must be rated at 40 percent or more and the combined rating 
must be 70 percent or more.  Id.  Second, the Veteran must 
be found to be unable to secure and follow a substantially 
gainful occupation as a result of her service-connected 
disability or disabilities.  Id.

At present, the Veteran is service-connected for several 
disabilities.  These include:  (1) endometriosis, status 
post total abdominal hysterectomy with bilateral salpingo-
oophorectomy, rated at 50 percent, (2) varicose veins in the 
left lower extremity, rated at 20 percent, (3) varicose 
veins in the right lower extremity, rated at 20 percent, (4) 
patellar tendonitis of the left knee with degenerative joint 
disease, rated at 20 percent, (5) degenerative joint disease 
of the right knee, rated at 20 percent, (6) the residuals of 
cervical spine strain with post-traumatic changes, rated at 
10 percent, (7) chronic low back strain, rated at 10 
percent, (8) seborrheic dermatitis, rated at 10 percent, (9) 
tinnitus, rated at 10 percent, and (10) severe headaches and 
neck pain, rated at 10 percent.  The combined rating for 
these service-connected disabilities is 90 percent.  The 
minimum percentage criteria set forth in 38 C.F.R. § 4.16(a) 
(2009) therefore have been satisfied.

The remaining question is whether the Veteran's service-
connected disabilities render her unable to secure and 
follow a substantially gainful occupation.  Numerous medical 
examinations have been afforded with respect to these 
disabilities.  In some, the examiner opined that one or two 
of the Veteran's disabilities had "significant effects" on 
her occupational activities.  These opinions, however, did 
not state whether or not these significant effects rendered 
the Veteran unemployable.  They also did not consider the 
aggregate effect of all of her service-connected 
disabilities on her ability to obtain and maintain 
employment.  Given that the Veteran's service-connected 
disabilities satisfy the minimum percentage requirements in 
38 C.F.R. § 4.16(a) and that she currently is unemployed, 
the Board finds that fulfillment of VA's duty to assist the 
Veteran in procuring evidence necessary to substantiate her 
claim mandates that these deficiencies be corrected.  See 
38 U.S.C.A. § 5103A (West 2002 & Supp. 2009), 38 C.F.R. 
§ 3.159 (2009).  Adjudication of the Veteran's claim 
requires a determination on whether it is at least as likely 
as not that the Veteran's service-connected disabilities, 
either alone or in aggregate, render her unable to secure 
and follow substantially gainful employment.  Thus, the 
Board has no discretion and must remand this matter to 
afford the Veteran a VA examination, the report of which 
must address the above inquiry.  See 38 U.S.C.A. § 5103A; 
see also Colayong v. West, 12 Vet. App. 524, 538-40 (1999); 
Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

The Veteran must be advised of the importance of reporting 
to any scheduled VA examination and of the possible adverse 
consequences, to include denial of the claim, of failing to 
so report.  See 38 C.F.R. § 3.655 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Review the Veteran's claims file and 
undertake any additional development 
indicated, to include obtaining and 
associating with the claims file any 
additional pertinent records identified 
by the Veteran during the course of the 
remand.

2.  After completion of the above 
development, arrange for the Veteran to 
undergo an appropriate VA examination.  
The claims file shall be made available 
to and reviewed by the examiner, and the 
examiner shall note such review in a 
legible examination report.  All 
indicated studies deemed necessary must 
be performed, and all findings reported 
in detail.  The examiner shall opine as 
to whether it is at least as likely as 
not (a 50 percent or greater 
probability) that the Veteran's service-
connected disabilities, either alone or 
in the aggregate, render her unable to 
secure and follow a substantially 
gainful occupation.  In rendering this 
opinion, the examiner shall disregard 
the Veteran's age and the impact of any 
nonservice-connected disabilities.  The 
complete rationale for all opinions 
expressed must be provided in the 
examination report.

3.  Thereafter, readjudicate the claim.  
If the decision rendered remains 
adverse to the Veteran, she and her 
representative shall be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.  The claims file then shall be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


